Citation Nr: 1622897	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  09-25 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected left shoulder tendonitis.

2.  Entitlement to a higher initial disability rating for service-connected lumbar spine degenerative disc disease (DDD), rated as 10 percent disabling prior to December 29, 2014 and 20 percent disabling thereafter.

3.  Entitlement to a compensable initial disability rating for service-connected chronic headaches.

4.  Entitlement to an initial disability rating in excess of 20 percent for service-connected arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Joseph W. Sheyka, private attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to May 1988 and October 2004 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007, June 2009, and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In June 2009 and July 2015 rating decisions, the RO increased the Veteran's disability ratings for service-connected left shoulder tendonitis from 10 percent to 20 percent, effective December 15, 2006, and for service-connected lumbar spine DDD from 10 percent to 20 percent, effective December 29, 2014, respectively.  As these awards did not constitute a full grant of the benefits sought, the Veteran's claims for higher initial disability ratings remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).   

The Veteran presented testimony with regard to his appeals seeking higher initial disability ratings for service-connected left shoulder tendonitis, lumbar spine DDD, and chronic headaches, in January 2014.  A transcript of the hearing is of record.

The Board subsequently remanded the case for further development in March 2014.  The file has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file contains a letter from the Veteran, received by VA in March 2016, requesting an additional appearance before the Board, via videoconference, with regard to his claim of entitlement to a compensable initial disability rating for service-connected chronic headaches.  A veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2015).  Although the Veteran has previously been afforded a hearing before the VLJ currently reviewing the appeal, more than two years have passed since the most recent hearing regarding this issue, and the Veteran may wish to present testimony regarding potential progression of his service-connected headache disability.  Therefore, on remand, the Veteran should be scheduled for a videoconference hearing before the Board with respect to this issue.

In its March 2014 remand, the Board directed that the AOJ obtain any outstanding private chiropractic treatment records, after having obtained any necessary information and authorization from the Veteran.  The RO sent the Veteran a letter requesting such information and authorization in October 2014, which was later returned as undeliverable.  It does not appear that an attempt has been made to resend the request, and the Board notes that the Veteran's address of record has been updated subsequent to this unsuccessful mailing.  On remand, the AOJ should request that the Veteran provide all information and authorization needed to allow VA to obtain any relevant, outstanding private treatment records, including those relating to chiropractic care provided by the chiropractor who provided the September 2013 statement regarding treatment for headaches.

In the March 2014 remand, the Board further directed that the Veteran be provided with VA examinations to assess the current severity of his left shoulder tendonitis and lumbar spine DDD.  In addition to measuring the Veteran's demonstrated range of motion at the time of the examination, the examiners were instructed to state at what degree the Veteran demonstrated painful motion, if present, and also to opine as to whether these disorders could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion lost under such circumstances.  The Veteran was provided with VA examinations of his thoracolumbar spine and left shoulder joint in December 2014.  The examiner documented range of motion measurements, and stated that there was objective evidence of pain on forward flexion, extension, and bilateral lateral flexion and rotation of the thoracolumbar spine, and on flexion and abduction of the left shoulder.  The examiner did not, however, indicate at what degree objective evidence of such pain motion was first demonstrated.  For both the left shoulder and lumbar spine examinations, the examiner further stated that he was unable to say whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use or during flare-ups, as the examinations did not take place under such conditions.  As the examiner did not provide the information requested, the Board finds that the reports are insufficient for adjudicative purposes and that there has not been substantial compliance with the Board's remand directives.  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, remand is necessary to provide the Veteran with additional VA examinations which assess the current severity and manifestations of the Veteran's service-connected lumbar spine and left shoulder disabilities, and which specifically document the degree at which the Veteran demonstrates objective evidence of painful motion.  The examiners must also more completely addresses whether additional functional impairment is expected during flare-ups and after repetitive use. 

In a June 2009 rating decision, notice of which was provided that same month, the RO granted service connection for arthritis of the cervical spine, and awarded a 20 percent disability rating effective March 23, 2007.  On the VA Form submitted in July 2009, perfecting the appeals seeking higher initial disability rating for left shoulder tendonitis, lumbar spine DDD, and chronic headaches, the Veteran additionally indicated his desire to appeal the award of "percentage for neck."  As notice of the June 2009 decision was sent prior to the effective date of regulatory changes requiring appeals to be timely filed on a VA Form 21-0958 Notice of Disagreement (NOD), the Veteran's indication on the VA Form 9 that he disagreed with the rating awarded for cervical spine disability is sufficient to qualify as an NOD.  See 38 C.F.R. § 20.201 (2015); M21-1, I.5.B.1.b.  No Statement of the Case (SOC) has yet been issued for this appeal. 

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the AOJ for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeal seeking an initial disability rating in excess of 20 percent for service-connected arthritis of the cervical spine has not yet been taken, the issue must be remanded for the issuance of an SOC and to give the appellant the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999). 

As the Board is remanding this case for further development, the AOJ should also ensure that updated VA treatment records are obtained and that the Veteran is given an opportunity to provide any authorizations necessary to allow VA to obtain any relevant updated private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from February 2013 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Contact the Veteran at his current address of record and request that he identify any relevant records of private treatment that have not yet been associated with the claims file, to include treatment provided by the chiropractor who submitted the September 2013 statement of record, Dr. E.K., and to provide a release form authorizing VA to obtain such records.  If any records cannot be obtained from the private care provider(s) after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

(Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the treatment provider should be used in order to aid him in responding to the request.)

3.  After completing the above requested actions, schedule the Veteran for an examination with a physician with appropriate medical expertise to assess the current severity and manifestations of his service-connected lumbar spine and left shoulder disabilities.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.

a.  Thereafter, the examiner should address the following with regard to the thoracolumbar spine:

i.  Conduct full range of motion studies of the thoracolumbar spine and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

ii.  Provide specific findings as to the range of motion of the thoracolumbar spine after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

iii.  Then, after reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any expected additional loss of range of motion of during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined/approximated, the examiner must explain why this information cannot be provided. 

The examiner is advised that the Board seeks an opinion as to additional limitation of motion which can be expected under such circumstances, and such should be provided even if the examination is not taking place during a flare-up of symptomatology or following a period of repeated use.

iv.  Identify and describe the severity of any neurologic abnormalities present, and indicate whether it is at least as likely as not (50 percent probability or greater) that any such neurological abnormality is associated with the Veteran's service-connected lumbar spine DDD.  

v.  Fully describe the functional effects of Veteran's lumbar spine DDD and any associated neurologic abnormalities, including their effects on the Veteran's occupational functioning and daily activities.

b.  The examiner should then address the following with regard to the Veteran's left shoulder tendonitis.

i.  Conduct full range of motion studies of the left shoulder and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

ii.  State whether there is any evidence of dislocation of the left shoulder, nonunion with loose movement, or malunion of the left shoulder, and additionally indicate whether there is any favorable or unfavorable ankylosis.

iii.  Provide specific findings as to the range of motion of the left shoulder after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

iv.  Then, after reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, if necessary, provide an opinion regarding whether there is any additional functional impairment expected due to pain, weakness, excess fatigability, and/or incoordination during flare-ups and/or after periods of repetitive use.  The Veteran's reports of the effects, frequency and duration of any resulting additional impairment should be recorded with as much specificity as possible.  Any expected additional loss of range of motion of the left shoulder during flare-ups and/or after periods of repeated use should be noted in terms of approximate degrees of motion lost as well as any expected resulting additional symptomatology, if possible.  If such information cannot be feasibly determined/approximated, the examiner must explain why this information cannot be provided.  

The examiner is advised that the Board seeks an opinion as to additional limitation of motion which can be expected under such circumstances, and such should be provided even if the examination is not taking place during a flare-up of symptomatology or following a period of repeated use.

v.  Fully describe the functional effects of Veteran's left shoulder tendonitis, including its effects on the Veteran's occupational functioning and daily activities.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. If the examiner is unable to provide an opinion without resorting to speculation, they should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing the above, review the requested medical opinion(s) to ensure full responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

5.  After completing the above, conduct any additional development deemed necessary then readjudicate the claims of entitlement to higher initial disability ratings for left shoulder tendonitis and lumbar spine DDD in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

6.  After conducting any additional development deemed necessary, readjudicate the claim of entitlement to an initial disability rating in excess of 20 percent for service-connected arthritis of the cervical spine, and if any benefit sought is not granted, issue a Statement of the Case addressing the issue.  The appellant should then be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to the issue. 

7.  Schedule the Veteran for a videoconference hearing at the New York, New York RO before a Veterans Law Judge, in accordance with applicable law, regarding the appeal seeking a compensable initial disability rating for service-connected chronic headaches.  Ensure notice scheduling the hearing is sent to the Veteran's current address of record and to the Veteran's attorney.  A copy of the notice scheduling the hearing should be placed in the claims folder.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




